Citation Nr: 0635652	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for heart 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a respiratory 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a psychiatric 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2006 a Travel Board hearing was held before the 
undersigned.  The veteran's claims file is now in the 
jurisdiction of the Roanoke RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required. 

REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veteran's Claims found that in response to a 
claim to reopen, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and of 
the evidence and information necessary to establish 
entitlement to the underlying benefit sought.  In particular, 
in regard to a service connection claim, VA must examine the 
bases for the underlying denial in the prior decision and 
notify the claimant of which element or elements of service 
connection were found by that decision to be insufficiently 
substantiated.  See Id.  VA must then further describe the 
evidence necessary to appropriately substantiate the element 
or elements.  VA should also provide the veteran with the 
applicable definition of new and material evidence.  Id.  As 
the RO did not provide the complete, detailed notice required 
by the Court in Kent in response to the veteran's claims, a 
Remand for such notice is necessary.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide appropriate 
notice to the veteran with respect to his 
claims to reopen claims of service 
connection for heart disability, 
respiratory disorder and psychiatric 
disability.  This letter should include 
notification of A) the applicable 
regulatory definition of new and material 
evidence found at 38 C.F.R. § 3.156(a); B) 
the evidence necessary to substantiate the 
claims for service connection; C) the 
specific elements of service connection 
that were found to be insufficiently 
substantiated in the prior rating 
decisions denying service connection for 
each of the three claimed disabilities and 
D) the evidence necessary to substantiate 
these specific elements for each of these 
three disabilities.  The veteran should 
also be given appropriate notice regarding 
effective dates of awards and the rating 
criteria applicable to the disabilities in 
question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should have 
sufficient opportunity to respond.

2.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



